Citation Nr: 1717869	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2014, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the record suggests that medical records relating to the claim are not associated with the claims file.  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development. 


REMAND

The Veteran was provided VA examinations in April 2010 and December 2015, which are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Unfortunately, there are outstanding medical records that must be associated with the file prior to adjudication.  

In May 2010, the Veteran had an audiological consultation and was given a hearing test by a VA physician, which was reviewed by the VA examiner, but which is not currently of record for the Board's review.  Although the test was conducted prior to the effective date of his hearing loss, it was only three months prior to service connection, and could be vital in determining whether a compensable rating is warranted.  In deciding what initial rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  38 U.S.C.A. §3.159(c)(2) (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  It is unclear why this record, as part of his VA treatment, was never associated with his claims file.

Further, as it is unlikely that the May 2010 hearing test included the results of a Maryland CNC test, an updated examination that also interprets and reconciles the results of this test with his later tests must be conducted.

Therefore, although the Board sincerely regrets the delay, this claim must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding audiological and otolaryngological treatment records, either VA or private.  The RO's attention is specifically drawn to the audiological examination performed on May 25, 2010, at the Grand Rapids VAMC.  Ensure that a complete record of VA treatment, including updated records, is associated with the claims file. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's hearing loss.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The examiner's attention is specifically drawn to previous VA examinations, as well as audiological treatment records, including from the Grand Rapids VAMC dated April 2010 to August 2010, providing testing of the Veteran's hearing and fittings for hearing aids.  The examiner is asked to review the results of the May 2010 hearing test (including speech discrimination testing, if conducted), and provide an opinion as to whether these results correspond to the April 2011 and/or December 2015 VA examination results, or as likely as not show worse hearing than the VA examination results. 

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




